Exhibit 10.63




SECOND AMENDMENT OF
PURCHASE AND SALE CONTRACT

THIS SECOND AMENDMENT OF PURCHASE AND SALE CONTRACT (this “Amendment”) is
entered into effective as of the 8th day of September, 2008, by and between CCIP
LOFT, L.L.C., a Delaware limited liability company, having an address at c/o
AIMCO, 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237
(“Seller”), and NORTHVIEW REALTY GROUP, INC., a Canadian corporation, having an
address at 550 Sherbrooke, Suite 1480, Montreal, QC, Canada, H3A189
(“Purchaser”).

RECITALS

A.

Seller and Purchaser entered into that certain Purchase and Sale Contract, dated
as of March 20, 2008 and as amended by that certain First Amendment to Purchase
and Sale Contract dated May 1, 2008 (collectively, the “Contract”), regarding
real property located in Wake County, North Carolina and more particularly
described in the Contract.

B.

The Contract was previously terminated by Purchaser pursuant to the terms
thereof and Purchaser and Seller now desire to reinstate the Contract and make
other modifications and clarifications to the Contract subject to the terms and
conditions described below.

C.

All capitalized terms not otherwise defined in this Amendment shall have the
meanings ascribed to them in the Contract.

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, Seller and Purchaser
agree as follows:

AGREEMENTS

1.

Reinstatement.  The Contract is hereby reinstated.  The Contract, as reinstated
and modified hereby, shall be in full force and effect as though there had been
no termination thereof.

2.

Purchase Price and Deposit.  Section 2.2 of the Contract is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“Section 2.2. Purchase Price and Deposit. The total purchase price (“Purchase
Price”) for the Property shall be an amount equal to $9,500,000, which amount
shall be paid by Purchaser, as follows:

Section 2.2.1.  Within one Business Day after the effective date of this
Amendment,  Purchaser shall deliver to LandAmerica Commercial Services, c/o
Patricia Grech, One Market Plaza, Spear St. Tower, Suite 1850, San Francisco, CA
94105 (“Escrow Agent” or “Title Insurer”) the balance of an initial deposit (the
“Initial Deposit”) of $107,500 by wire transfer of immediately available funds
(“Good Funds”).  The parties acknowledge that an amount equal to $12,500 of the
Initial Deposit (the “Non-Refundable Initial Deposit Component”) was previously
delivered by Purchaser to Seller and, shall be non-refundable under all
circumstances other than as set forth in Section 8.1 or a default by Seller in
accordance with Section 10.2 below (the remaining $95,000 of the Initial Deposit
shall be deposited with the Escrow Agent in accordance with this subsection and
is referred to herein as the “Refundable Initial Deposit Component”).  The
Initial Deposit shall be held and disbursed in accordance with the escrow
provisions set forth in Section 2.3.

  Section 2.2.2.  Within one Business Day after the day that the Feasibility
Period expires, Purchaser shall deliver to Escrow Agent an additional deposit
(the “Additional Deposit”) of $95,000 by wire by transfer of Good Funds.  The
Additional Deposit shall be held and disbursed in accordance with the escrow
provisions set forth in Section 2.3.

Section 2.2.3.

[Intentionally left blank].

Section 2.2.4. The balance of the Purchase Price for the Property shall be paid
to and received by Escrow Agent by wire transfer of Good Funds no later than
11:00 a.m. (in the time zone in which Escrow Agent is located) on the Closing
Date (or such earlier time as required by Seller’s lender).”

3.

Feasibility Period.  Section 3.1 of the Contract is hereby amended by deleting
the first provision in Section 3.1 and inserting in lieu thereof the following:
 

“Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including September 15, 2008 (the
“Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “Consultants”) shall have the
right from time to time to enter onto the Property:”

4.

Closing Date.  Section 5.1 of the Contract is hereby amended by deleting the
first sentence of Section 5.1 and inserting in lieu thereof the following:

“The Closing shall occur on October 10, 2008 (the “Closing Date”) through an
escrow with Escrow Agent, whereby the Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Notwithstanding the foregoing to the contrary,
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the preceding sentence, or to
such other date (either in the same month or the next) as Seller reasonably
determines is desirable in connection with the Loan Payoff.  Further, the
Closing Date may be extended without penalty at the option of Seller to a date
not later than 30 days following the Closing Date specified in the first
sentence of this paragraph above (or, if applicable, as extended by Seller
pursuant to the second sentence of this paragraph) to satisfy any condition to
Closing, or such later date as is mutually acceptable to Seller and Purchaser.”

5.

Cross-Termination.  Section 15.1 of the Contract is hereby deleted in its
entirety and the following is substituted in lieu thereof:

“To the extent set forth on Schedule 15 attached hereto and made a part hereof,
Purchaser has on or about even date herewith contracted to acquire certain
additional properties listed on said Schedule 15, attached hereto and
incorporated herein (the “Additional Property”) from entities affiliated with
Seller.  If the purchase agreement for the Additional Property is terminated or
cancelled by Purchaser (as defined therein), Seller shall have the right, but
not the obligation, to terminate this Contract, Purchaser shall have the right
to retain the Deposit unless Seller is otherwise entitled to the delivery
thereof pursuant to the other provisions of this Contract, and this Contract
shall be of no further force and effect subject to and except for the “Survival
Provisions.”

6.

Effectiveness of Contract.  As modified hereby, the Contract is hereby
reinstated, ratified, confirmed and approved by the Purchaser and Seller in all
respects, and shall remain in full force and effect in accordance with the terms
and conditions thereof as hereby modified.

7.

Counterparts.  This Amendment may be executed in multiple counterparts, and all
such counterparts together shall be construed as one document.

8.

Telecopied Signatures.  A counterpart of this Amendment signed by one party to
this Amendment and telecopied to another party to this Amendment or its counsel
(i) shall have the same effect as an original signed counterpart of this
Amendment, and (ii) shall be conclusive proof, admissible in judicial
proceedings, of such party’s execution of this Amendment.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]











IN WITNESS WHEREOF, SELLER AND PURCHASER HAVE ENTERED INTO THIS SECOND AMENDMENT
AS OF THE DATE FIRST ABOVE STATED.




Seller:

CCIP LOFT, L.L.C.,
a Delaware limited liability company

By:

CONSOLIDATED CAPITAL
INSTITUTIONAL PROPERTIES,
a California limited partnership,
its member

By:

CONCAP EQUITIES, INC.,
a Delaware corporation,
its general partner

By:   /s/ Trent A. Johnson
Name:  Trent a. Johnson
Title:  Vice President















Purchaser:

NORTHVIEW REALTY GROUP, INC.,
a Canadian corporation

By:  /s/ Doug Reim

Name:  Doug Reim

Title:  Principal

 











SCHEDULE 15

Additional Property

The Lakes Apartments located at 6615 The Lakes Drive, Raleigh, North Carolina
27609












